Citation Nr: 0206216	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  95-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a gastrointestinal disorder, with 
dumping syndrome, colotomy, stomach and colon pain, and a 
hiatal hernia, claimed as due to surgery at a Department of 
Veterans Affairs (VA) medical facility in 1972.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 1995 rating decision 
issued by the VA Regional Office (RO) in Winston-Salem, North 
Carolina.  The Board remanded this case to the RO for further 
development in August 1997 and January 2001, and the case is 
again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has not been shown to have incurred 
additional disability of the gastrointestinal system with 
dumping syndrome, colotomy, stomach and colon pain, and a 
hiatal hernia as a result of VA treatment or surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a gastrointestinal disorder, with dumping 
syndrome, colotomy, stomach and colon pain, and a hiatal 
hernia, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature, extent, and etiology of 
his claimed disorder.  The Board notes that efforts to obtain 
VA records cited in the January 2001 remand proved 
unsuccessful, as the VA facility in question informed the RO 
in July 2001 that it did not possess records of the specified 
treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the July 1995 
Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  Specifically, the veteran was notified of the 
provisions of the applicable laws and regulations, and the RO 
set forth the type of factual scenario in which a grant of 
the benefit sought on appeal would be warranted.

Additionally, the RO informed the veteran of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
1991 & Supp. 2001) in a February 2001 letter.  In the letter 
the RO informed him of the evidence it had obtained and of 
the assistance it would provide to obtain other evidence he 
might specify.  He and his representative received a copy of 
the remand instructions.  Implicit from the RO's development 
is that only one member of the group that reviewed the claim 
in 1999 and 2000 was available.  The representative made no 
objection to the opinion on grounds that it did not 
substantially conform to the remand order.  See for example 
Stegall v. West, 11 Vet. App. 268 (1998), Boutwell v. West, 
11 Vet. App. 387, 391-92 (1998). 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, as the present appeal arose prior to that date, the 
veteran is not required to show fault or negligence in the 
case at hand.  See generally Brown v. Gardner, 513 U.S. 115 
(1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2001).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2001).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2001).

In September 1972, the veteran was admitted to a VA facility.  
He was noted to have a past history of heavy alcohol intake 
and a pancreatic pseudocyst.  His current complaints included 
abdominal pain, decreased appetite, and gradual weight loss.  
An exploratory laparotomy revealed an area of marked fibrosis 
in the terminal bile duct, with in the substance of the 
pancreas.  Because of the thickening of the duodenal area, a 
question of peptic ulcer disease (in addition to the 
cholecystectomy and choledocho-duodenostomy) arose, and a 
vagotomy and gastroenterostomy were performed.  The veteran 
convalesced slowly and continued to complain of multiple 
abdominal pains.  

Subsequent VA treatment records reflect frequent treatment 
for gastrointestinal problems.  A March 1980 VA examination 
report contains diagnoses of a hiatal hernia, with reflux 
esophagitis; status post cholecystectomy, 
choledochojejunostomy, gastroenterostomy, and vagotomy; bile 
reflux gastritis; a history of pancreatitis and a pancreatic 
pseudocyst; and irritable colon syndrome.  A July 1981 VA 
examination report also indicates alleged dumping syndrome, 
diarrhea, and an esophageal hiatal hernia, but none of these 
were noted to have been shown upon testing.  A December 1986 
esophagogastroduodenoscopy (EGD) revealed probable mild 
alkaline gastritis.  An April 1992 EGD also revealed 
dyspepsia secondary to bowel reflux gastritis and 
esophagitis.

In July 1992, a VA doctor reviewed the veteran's claims file.  
The doctor noted that the VA surgeon who performed the 1972 
surgery placed the choledochojejunostomy proximal to the 
gastrojejunostomy, "which may have contributed to the bile 
reflux."  However, the VA doctor also noted that the veteran 
already had extensive pancreatic disease, common duct 
obstruction, and duodenitis of unclear origin.  

A November 1994 VA EGD revealed a hiatal hernia, with bilious 
reflux.  A January 1996 private hospital report contains a 
statement from a doctor, who found that the veteran had "as 
big a gastroenterostomy as I have ever seen which is just 
wide open," though this was noted to be technically not 
consistent with delayed gastric emptying.  The veteran's 
"wide open" gastrojejunostomy was also noted in a February 
1996 record. 

The veteran's claims file was reviewed by a second VA doctor 
in December 1999.  This doctor found it "unlikely" that the 
veteran's October 1972 surgery was the cause of his symptoms, 
even though such surgery could cause increased symptoms.  
More important, in the view of this doctor, was the veteran's 
history of heavy alcohol use, hepatitis, a post-gunshot wound 
laparotomy in 1949, and pancreatis.  In short, the doctor 
found that the veteran's stomach problems existed prior to 
1972 and indicated that it was "difficult' to determine the 
degree to which his digestive symptoms had been aggravated by 
such surgery, as there was no evidence indicating whether an 
increase in symptoms occurred during the period following 
surgery.  Two other VA physicians after review of the claims 
file concurred with these findings in a June 2000 statement.

Following the Board's November 2001 remand, the veteran 
underwent a VA gastrointestinal examination in November 2001, 
with an examiner who had an opportunity to review the claims 
file.  This examiner noted that the veteran's symptoms were 
more likely to have improved as a result of his 1972 surgery 
and that the size of the gastrojejunostomy did not contribute 
to either diarrhea or reflux gastritis.  In this regard, the 
examiner noted that there was no evidence suggesting that the 
veteran had any part of his stomach removed.  Rather, the 
gastrojejunostomy was performed to encourage emptying of the 
stomach.  In summary, the examiner found that "the veteran 
had proper surgery in 1972 and actually seems to be doing 
pretty well at this time without any problems that are caused 
by or aggravated by the surgery that he had."  

In this case, the veteran's contentions are supported by the 
July 1992 VA opinion to the extent that this opinion suggests 
the possibility that the 1972 surgery might have affected his 
bile reflux.  However, this doctor did not further clarify 
whether such aggravation was at least as likely as not to 
have occurred; instead only a possibility was raised.  In 
fact the physician recognized that other unrelated factors 
existed that could plausibly account for such an increase.

Subsequent opinions of record are even less supportive of the 
veteran's claim.  The December 1999 opinion is inconclusive 
as to the question of whether the 1972 surgery might have 
aggravated a preexisting disability, but the examiner did 
state that the claims file lacked medical evidence of 
symptoms immediately following surgery.  Thus resorting to 
speculation would logically be required given the tone of the 
examiner's comments and the notation that no medical evidence 
of an increase was shown in the period after the surgery.  

The November 2001 VA examination report, prepared by one of 
the reviewers in June 2000, contains an unambiguous statement 
that the veteran's disability did not worsen as a result of 
the 1972 surgery, as there was no partial removal of the 
stomach.  This examiner found the 1972 surgery to be proper 
and most likely helpful to the veteran's overall condition.

Viewing these records in tandem, the Board finds that the 
November 2001 VA examination report has greater probative 
value than the July 1992 opinion.  Both opinions were based 
on a claims file review.  For example, the November 2001 
report contains a definite statement as to etiology, where 
the July 1992 opinion contains only a suggestion of possible 
aggravation as a result of the 1972 surgery and presents 
reasons to find otherwise.  Similarly, in 1999, another 
reviewer was as uncertain of a likely relationship.  
According to the June 2000 report, the examiner in November 
2001 was a physician with many years of experience in doing 
abdominal surgery.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence"). 

The only other evidence of record in support of the veteran's 
claim is his own lay opinion that his current symptoms are 
proximately due to the 1972 VA surgery.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the claim that the veteran's current 
gastrointestinal problems were incurred or aggravated as a 
result of VA treatment or surgery.  Therefore, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
gastrointestinal disorder, with dumping syndrome, colotomy, 
stomach and colon pain, and a hiatal hernia, claimed as due 
to surgery at a VA medical facility in 1972, must be denied.  

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001) for a gastrointestinal 
disorder, with dumping syndrome, colotomy, 
stomach and colon pain, and a hiatal hernia, claimed as due 
to surgery at a VA medical facility in 1972, is denied.


		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

